Citation Nr: 1500838	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-05 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a lumbar spine disability.

2.  Entitlement to a rating in excess of 10 percent for neurological symptoms in the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from April 1999 to October 2003.

This matter is on appeal from rating decisions in July and September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

FINDINGS OF FACT

1. Veteran's lumbar spine disability has been characterized by pain during physical activity and a slightly limited range of motion; forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis, or incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months have not been shown.

2. The neurological symptoms in the Veteran's right lower extremities have been characterized by pain in the toes and slight limitations in reflexes; partial paralysis that is "moderate" in nature has not been shown.

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5242 (2014).

2. The criteria for a rating in excess of 10 percent for neurological symptoms in the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.71a, DC 5279, 4.120, 4.123, 4.124, 4.124a, DC 8520 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

VA examinations with respect to the issues on appeal were also obtained.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. Part 4 (2014).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran currently receives a 10 percent disability rating for his lumbar spine disability under 38 C.F.R. § 4.71a, DC 5242 (2014).  This diagnostic code applies a general rating formula that is applicable for most spine disabilities.  Under this rating formula, a 20 percent rating is warranted when the evidence shows:

* Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; 
* Combined range of motion of the thoracolumbar spine not greater than 120 degrees; 
* Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; or 
* Incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.
38 C.F.R. § 4.71a, DCs 5003, 5242 (2014). 

The term "combined range of motion" refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note 2, prior to DC 5243 (2014).  Additionally, an "incapacitating episode" is "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Note 1, following DC 5243 (2014).

Based on the evidence of record, a rating in excess of 10 percent is not warranted.  First, at a VA examination in April 2010, the Veteran complained of back pain every day that was a 7/10 of intensity that tends to worsen with any activity.  It causes some impairment at his job, but he still is able to work appropriately.  Upon examination, however, he exhibited 80 degrees of forward flexion and a total range of motion of 226 degrees.  While there was pain at the end of range of motion, it was not additionally limiting. 

At his next VA examination in June 2011, the Veteran complained of pain that was a 6/10 in severity on a regular basis until it "goes out."  In such cases, he stated that he needed help with "everything."  However, he specifically denied experiencing any incapacitating episodes.  Upon examination, he exhibited a negative straight leg raise test bilaterally.  In range of motion testing, he exhibited 70 degrees of flexion and 135 degrees of total range of motion.  The Board notes that this combined range of motion testing is inconsistent with any other testing, as he exhibited no ability to rotate in either direction.  Nevertheless, even without any observable range of rotation, his combined range of motion was still in excess of what is required for an increased rating.  

At his most recent lumbar spine VA examination in June 2012, the Veteran stated that he cannot participate in sports any longer, and has difficulty performing strenuous work.  Upon examination, he exhibited some pain on movement.  However, no incoordination, deformity, guarding or muscle spasm was observed.  Moreover, his range of motion testing was characterized by 75 degrees of flexion and well over 120 degrees of combined range of motion.  A history of incapacitating was specifically noted to be absent.  

Based on these examinations, the Board determines that the Veteran does not meet the criteria for a rating in excess of 10 percent.  Moreover, there is no clinical evidence outside these VA examinations to indicate that his symptoms were worse on any other occasion.  Therefore, a rating in excess of 10 percent is not warranted on this basis.

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of pain in his back, it does not appear that his pain results in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings he currently receives. 

Next, when evaluating the extent of the Veteran's lumbar spine disability, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a).

In this regard, the Veteran is already in receipt of a 10 percent disability rating for neurological symptoms in the right foot under 38 C.F.R. § 4.71a, DC 5279 (2014), which addresses metatarsalgia, either unilateral or bilateral in nature.  This is the highest rating allowable under this diagnostic code.  As such, the only remaining applicable diagnostic codes that address neurological symptoms in the extremities as set forth in 38 C.F.R. § 4.124a (2014).  Under this section, DC 8520 (addressing paralysis, neuritis and neuralgia of the sciatic nerve) is the most applicable, and provides for a 10 percent rating when there is incomplete paralysis that is "mild" in nature, and 20 percent rating when there is incomplete paralysis that is "mildly severe."  

However, an increased rating is not warranted for neurological symptoms in either of the lower extremities, or any other part of the body.  Specifically, at his VA examination in April 2010, the Veteran's strength, deep tendon reflexes and sensory functioning were all normal.  At outpatient evaluations in April and June 2010, his neurological functioning was observed to be normal.  A private evaluation in July 2010 also indicated normal neurological functioning.

Next, at a VA neurological evaluation in September 2010, the Veteran's deep tendon reflexes were observed to be "trace" in all extremities, but vibration response and muscle strength were normal.  At an outpatient evaluation in September 2010, the Veteran's deep tendon responses were again diminished bilaterally.  However, as was the case at the VA examination, there was no significant diminishment of muscle strength or sensory functioning.  

At VA examinations in June and November 2011, the Veteran continued to exhibit diminished deep tendon reflexes, but his motor strength and sensory functioning was normal.  Finally, at his most recent VA examination in June 2012, his muscle strength, sensory functioning and reflexes were entirely normal.  Additionally, the Veteran has not indicated that he experiences neurological disorders other than to the lower extremities.  Therefore, given the relative absence of neurological abnormalities in the lower extremities, or any other part of the body, separate rating in excess of those already assigned for neurological symptoms is not warranted.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his lumbar spine and neurological symptoms are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, while the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his lumbar spine and neurological symptoms according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  On the other hand, such competent evidence concerning the nature and extent of the Veteran's lumbar spine and neurological disabilities have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Based on evidence of record, the Board determines that increased ratings for the Veteran's lumbar spine disability or neurological symptoms in the right lower extremity are not warranted for any period on appeal.  As such, the appeal is denied.

ORDER

A rating in excess of 10 percent for a lumbar spine disability is denied.

A rating in excess of 10 percent for neurological symptoms in the right lower extremity is denied.  


____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


